Per Curiam.

Let tlie plaintiff have leave on the following terms. The defendant have twenty days, after service of the declaration thus amended, to elect whether he will continue to defend the suit, and if he shall so elect, then he is to have the costs usual in cases of amendment in other suits, and twenty days from the time of making such election to plead de novo or abide by his former plea. If the defendant elect to proceed no further, then to receive all his costs up to the day of making such election.
Motion granted.